Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
In view of applicant’s arguments and amendments, the outstanding rejections have been withdrawn. 
The closest prior art are:
Chong (US 10,426,337) which discloses a method for imaging includes scanning a B scan of a sample N times at a first slice of a sample. N is greater than or equal to 2. The B scan includes a plurality of A scans. A pixel of the first slice has an M number of A scans within the pixel. Each of the A scans have a spectrum range less than a full spectrum range of the light source. A number of pixels per B scan is an approximate B scan length divided by a lateral resolution size of the pixel. The method further includes determine a flow image of the sample using an optical coherence tomography (OCT) signal reflected back from the sample; but fails to discloses the claim subject matter.
Hacker et al. (US 8,690,330) which discloses a device for swept-source optical coherence domain reflectometry (SS OCDR) on moveable samples, particularly human eyes, for obtaining A-scans, having a measuring range according to the sample length and having a laser light source which can be adjusted by a main wave number k.sub.0 and at least one receiver for the light dissipated from the sample, wherein the sample is illuminated on the sample surface by a measurement beam having a diameter D by way of a coupling device. The light source has a spectral line width of .delta.k<168 m.sup.-1 and the adjustment of the light source is carried out in .tau.<44 s/(D*k.sub.0); but fails to disclose the claimed subject matter.
Jia et al. (US 10,588,572) which discloses an algorithm to remove decorrelation noise due to bulk motion in optical coherence tomography angiography (OCTA). OCTA B-frames are divided into segments within which the bulk motion velocity could be assumed constant. This velocity is recovered using linear regression of decorrelation versus the logarithm of reflectance in axial lines (A-lines) identified as bulk tissue by percentile analysis. The fitting parameters are used to calculate a reflectance-adjusted threshold for bulk motion decorrelation. Below this threshold, voxels are identified as non-flow tissue, and their flow values are set to zeros. Above this threshold, the voxels are identified as flow voxels and bulk motion velocity is subtracted from each using a nonlinear decorrelation-velocity relationship. Compared to the median-subtraction method, the bulk motion subtraction algorithm described herein improves angiogram signal-to-noise ratio, contrast, vessel density repeatability, and bulk motion noise cleanup, while preserving the connectivity of the vascular networks in the angiogram; but fails to teach the claimed prior art
Claims 1-3, 5-7 are allowed. 
Allowable subject matter:
	The closest prior art fails to teach A three-dimensional (31D) optical coherence tomography angiography (OCTA) method based on feature space, comprising: a step of a collector: acquiring OCT scattering signals from samples in a 3D space; a step of a classifier: combining signal-noise ratios (SNRs) and decorrelation coefficients of the OCT scattering signals to establish a two-dimensional (2D) feature space to realize classification of dynamic blood flow signals and static tissues and further realize a correction with SNR; and an angiography step: generating angiography images {25} based on a classification result of the classifier;
wherein the step of combining the SNRs and the decorrelation coefficients of the OCT scattering signals to establish the 2D feature space to realize the classification of the dynamic blood flow signals and the static tissues specifically comprises;
S1: using first-order and zero-order autocovariance to conduct computational analysis on the OOT scattering signals, and conducting moving average or Gaussian average in multiple dimensions comprising time, space, and channel to obtain two features of SNR and decorrelation coefficient of each OCT scattering signal, and
S2: establishing an SNR-decorrelation coefficient feature space, and mapping voxels to an inverse SNR and decorrelation coefficient (ID) feature space, and using a multivariate time series model to establish a linear classifier, and in an inverse SNR and decorrelation feature space, classifying the OCT scattering signals into dynamic blood flow signals and static tissue noise signals, and using decorrelation coefficients corrected with SNRs to generate the angiography image’
S2 specifically comprises:

A} combining the inverse SNR detected by the OCT and the decorrelation coefficient based on the decorrelation calculation to establish a 2D imverse SNR-decorrelation feature (1D) space, and projecting the OCT scattering signals in the TD space: according to results of the multivariate time series model, obtaining an asymptotic relationship between inverse SNRs and decorrelation coefficients that is expressed by the following formula, and establishing a 2D inverse SNR and decorrelation coefficient feature space: 

    PNG
    media_image1.png
    44
    295
    media_image1.png
    Greyscale

wherein r represents a first-order autocorrelation coefficient of a backscattering light signal A; an OCT scatierins signal X(m,t) is obtained from superposition of the backscattering light signal A(m,t) of a biological tissue sample and random noise n (m, t), wherein m and t refer to a spatial position and a time of a voxel, respectively, represents a first-order autocorrelation coefficient of the OCT signal X: ISNR represents the inverse SNR: ->represents convergence, C represents a first-order autocovariance, I represents a zero-order autocovariance, as an intensity; D represents a decorrelation coefficient:
for a static area and a noise area, when r= 1,
D -> iSNR (6)
that is, for static and noise voxels, the inverse SNR converges to the decorrelation coefficient:
3B) establishing a classifier to classify the OCT scattering signals in the 2D inverse SNR and decorrelation coefficient feature space, establishing a classifier to calculate a classification boundary expressed by the following formula:
Dc= (1 + 3cy) ISNR
Dc, represents the classification boundary of the decorrelation coefficient in the classifier, and c, represents a coefficient of variation (CV) of a decorrelation coefficient of each voxel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793